Registration No. 333- 206479 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 1 to FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 GRAYBAR ELECTRIC COMPANY, INC. AND R. R. HARWOOD, R. C. LYONS, W. P. MANSFIELD, D. G. MAXWELL, AND K. M. MAZZARELLA, VOTING TRUSTEES UNDER THE VOTING TRUST AGREEMENT, DATED AS OF MARCH 16, 2007, RELATING TO COMMON STOCK ISSUED BY GRAYBAR ELECTRIC COMPANY, INC. (Exact name of registrants as specified in their charters) New York (State or other jurisdiction of incorporation of Graybar Electric Company, Inc.) (Primary Standard Industrial Classification Code Number of Graybar Electric Company, Inc.) 13-0794380 (I.R.S. Employer Identification Number of Graybar Electric Company, Inc.) 34 North Meramec Avenue, St. Louis, Missouri 63105, (314) 573-9200 (Address, including zip code, and telephone number, including area code, of principal executive offices of Graybar Electric Company, Inc. and of the Voting Trustees) Matthew W. Geekie, Esq. Senior Vice President, Secretary and General Counsel Graybar Electric Company, Inc., 34 North Meramec Avenue, St. Louis, Missouri 63105 (314) 573-9200 (Name, address, including zip code, and telephone number, including area code, of agent for service for Graybar Electric Company, Inc. and the Voting Trustees) Copy to: Robert J. Endicott, Esq. Bryan Cave LLP One Metropolitan Square, 211 North Broadway, Suite 3600 St. Louis, Missouri 63102 (314) 259-2000 November 6, 2015 (Approximate date of commencement of proposed sale to the public) If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ]; If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ]; Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ]; Accelerated filer [ ]; Non-accelerated filer x (Do not check if a smaller reporting company) Smaller reporting company [ ]; The registrants hereby amend this Registration Statement on such date or dates as may be necessary to delay its effective date until the registrants shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. NOTICE TO OREGON RESIDENTS: Of the 1,237,000 shares of Common Stock or Voting Trust Interests that are being offered to eligible employees and qualified retirees of the Company in this offering, an aggregate of up to 8,877 shares of Common Stock or Voting Trust Interests will be offered in the State of Oregon. Price to the Public Underwriting Discounts and Commissions Proceeds to the Company Per Share……………. $20.00 None $20.00 Total…………….…… $177,540 None $177,540 P R O S P E C T U S 1,237,000 Shares Graybar Electric Company, Inc. Common Stock and related Voting Trust Interests offered to Employees and Qualified Retirees of Graybar Electric Company, Inc. under the THREE-YEAR COMMON STOCK PURCHASE PLAN Graybar Electric Company, Inc. (“Graybar” or the “Company”) is offering an aggregate of up to 1,237,000 shares of Common Stock and related Voting Trust Interests in the 2007 Voting Trust to eligible employees and qualified retirees under the third and final offering pursuant to the Three-Year Common Stock Purchase Plan adopted in June 2013 (the “Plan”). If you are eligible to subscribe, you may purchase shares by completing a Subscription Agreement in the manner described in this Prospectus. As of September 30, 2015, approximately 83% of the presently outstanding Common Stock was held in the 2007 Voting Trust. The 2007 Voting Trust Agreement is described under the heading “Summary of Certain Provisions of the Voting Trust Agreement,” and, unless stated otherwise, all references in this Prospectus to the Voting Trust Agreement mean the 2007 Voting Trust Agreement. Subscriptions will be irrevocable unless your employment terminates for any reason other than retirement on a pension (other than a deferred pension), or you receive a “hardship” withdrawal from Account K under Graybar’s Profit Sharing and Savings Plan within the six months preceding the first date that payment for the shares would be due, in either of which case your subscription will be canceled as to shares not yet issued. The Company has the option to purchase, at $20.00 per share, shares of Common Stock owned by you or Voting Trust Interests representing them, in the event you desire to sell, transfer or otherwise dispose of them or in the event of your death or termination of your employment other than by retirement on a pension (other than a deferred pension). See “The 2015 Offering,” “Three-Year Common Stock Purchase Plan” and “Description of Common Stock Purchase Option.” No public market exists for shares of the Company’s Common Stock or for Voting Trust Interests representing them, and no such market is expected to develop. Purchasing Graybar Common Stock pursuant to the Three-Year Common Stock Purchase Plan involves certain risks. See “Risk Factors,” beginning on page 8. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this Prospectus. Any representation to the contrary is a criminal offense. Price to Public Underwriting Discounts and Commissions Proceeds to the Company Per Unit $20.00 None $20.00 Total $24,740,000 None $24,740,000 The proceeds to Graybar are before the deduction of expenses payable by us estimated at $100,000. To the extent that subscription rights are not exercised, the proceeds will be reduced by $20.00 for each share not subscribed for. To the extent that shares are purchased under the installment method, receipt of the proceeds will be deferred. See “The 2015 Offering.” The date of this Prospectus is November 6, 2015. TABLE OF CONTENTS Page PROSPECTUS SUMMARY 1 RISK FACTORS 8 THE 2015 OFFERING 9 PURPOSE OF ISSUE; USE OF PROCEEDS 13 DIVIDENDS 14 DETERMINATION OF OFFERING PRICE 15 CAPITALIZATION 15 DESCRIPTION OF COMMON STOCK 16 DESCRIPTION OF PREFERRED STOCK 19 INFORMATION CONCERNING THE VOTING TRUSTEES 20 SUMMARY OF CERTAIN PROVISIONS OF THE VOTING TRUST AGREEMENT 22 LEGAL MATTERS 25 EXPERTS 25 WHERE YOU CAN FIND MORE INFORMATION 26 INCORPORATION BY REFERENCE 26 THREE-YEAR COMMON STOCK PURCHASE PLAN Exhibit A · You should only rely on the information contained in or incorporated by reference into this Prospectus. We have not authorized any person to provide you with different information. If anyone provides you with different or inconsistent information, you should not rely on it. · We are not making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted. Certain states require that the offering be made through a dealer registered in that state. The offering will be made to residents of those states through Huntleigh Securities Corporation. Huntleigh Securities Corporation provides financial advice to Graybar on a retainer basis and will not be receiving any selling commissions in connection with the offering. If you were directed to this Prospectus, or if this Prospectus was provided to you, by Huntleigh Securities Corporation, you should contact the designated representative of Huntleigh Securities Corporation named in the letter that directed you to or accompanied this Prospectus if you have questions. · You should assume that the information appearing in this Prospectus is accurate as of the date on the front cover of this Prospectus only. · This Prospectus does not constitute an offer to sell, or the solicitation of an offer to buy, any securities other than the securities to which it relates. PROSPECTUS SUMMARY Because this is a summary, it does not contain all the information that may be important to you. You should read the entire Prospectus before you decide whether to subscribe for Common Stock. The Plan This offering is being made under the Three-Year Common Stock Purchase Plan (the "Plan"), which allows for the issuance in annual offerings in 2013, 2014 and 2015 of up to an aggregate of 3,000,000 shares of Common Stock. This is the third and final offering under the Plan. The text of the Three-Year Common Stock Purchase Plan, which was approved by our board of directors and by our shareholders on June 13, 2013, is attached as Exhibit A and is incorporated herein by reference. We urge you to read the Plan in its entirety because it, and not this description, sets forth your rights thereunder in connection with the offering. Each annual offering affords, with certain limited exceptions, an opportunity to purchase shares of Common Stock to each person who on September 30 of the year in which the offering is being conducted has been an active, full-time employee of the Company or Commonwealth Controls Corporation (or any wholly-owned subsidiary that the Company's board of directors authorizes to participate in the offering, which we refer to as a "qualified subsidiary"), continuously since March 31 of that year or who was an active, full-time employee on March 31 and retired thereafter on a pension (except a deferred pension). The limitation of eligibility to active, full-time employees and qualified retirees conforms to the policy initially adopted when the Company's active employees acquired all of the Common Stock of the Company from Western Electric Company, Incorporated in 1929 and has been continuously followed since then. Accordingly, with certain limited exceptions, under the Plan, holders of Common Stock or Voting Trust Interests who on September 30 of the year in which the offering is made are not active, full-time employees of the Company, Commonwealth Controls Corporation or a qualified subsidiary and continuously employed by the Company, Commonwealth Controls Corporation or such qualified subsidiary since March 31 of that year will not be entitled to participate in the offering, with the exception of active, full-time employees who retire on a pension (except a deferred pension) on or after March 31 and prior to October 1 of the year in which the offering is made. Shares of Common Stock subscribed for pursuant to the terms of the Plan will, upon issuance, be deposited in the Voting Trust established by the Voting Trust Agreement, and Voting Trust Interests will be issued in respect thereof, except that the shares of Common Stock purchased by subscribers who prior to the offering are already shareholders of record who elected in 2007 not to participate in the Voting Trust Agreement will be recorded in a book-entry system maintained by Graybar and will be uncertificated. The Voting Trust Interests also will be uncertificated and evidenced by a book-entry system maintained by the Voting Trustees unless a subscriber requests (or has previously requested) that voting trust certificates be issued in respect thereof by checking the appropriate box on the Subscription Agreement or sends (or has sent) a written request to the Voting Trustees. All subscribed shares of Common Stock will be issued and held subject to the terms, provisions, restrictions and qualifications set forth in the amended Restated Certificate of Incorporation of the Company which, among other things, provides the Company with the option to purchase shares of its Common Stock at the price at which such shares were issued, with appropriate adjustment for regular dividends, if any, in the event any holder of Common Stock wants to sell, transfer or otherwise dispose of any of his or her shares of such Common Stock, or in the event of his or her death or in the event of termination of his or her employment other than by retirement on a pension (except a deferred pension). The Voting Trust Interests to be issued under the Voting Trust Agreement will provide, in substance, that every Voting Trust Interest is issued and held upon and subject to the same terms and conditions (including all restrictions) upon which Common Stock of the Company is issued and held.
